PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ANX_01_NA_NA_FR.txt. 390 TRAVAIL DE NUIT DES FEMMES
L ANNEXE
I. — DossigR ÉTABLI PAR LE BUREAU INTERNATIONAL DU TRAVAIL ET

TRANSMIS PAR LES SOINS DU SECRÉTARIAT GÉNÉRAL DE LA SOCIÉTÉ DES
NATIONS : ‘

1} Compte rendu de la première Session de la Conférence internationale du

Les

4)

és

we

Travail (Washington, 1919); un. volume en français, un volume en
anglais. .

Texte des projets de conventions et recommandations adoptés par la
Conférence internationale du Travail à sa première Session.

Extrait certifié conforme des procès-verbaux de la 49me session du
Conseil d'administration du Bureau international du Travail (juin 1930) ;
en français et en anglais.

Extrait certifié conforme des procès-verbaux de la 51m session du
Conseil d’administration du Bureau international du Travail (janvier
1931); en français et en anglais.

Rapport du Conseil d'administration du Bureau international du Travail
sur l'application de la Convention concernant le travail de nuit des
femmes, présenté à la quinzième Session de la Conférence internationale
du Travail (Genève, 1931}; une brochure en français, une brochure
en anglais.

Rapport sur la revision partielle de la Convention concernant le travail
de nuit des femmes établi par le Bureau international du Travail pour
la préparation de la quinzième Session de la Conférence internationale
du Travail (Genève, 1931); une brochure en français, une brochure
en anglais. .

Compte rendu de la quinziéme Session de la Conférence internationale

7)
du Travail (Genéve, 1931); en francais et en anglais — volume I,

. Parties I, Il et IIT (en deux tomes).

8) Extrait certifié conforme des procès-verbaux de la 57m€ session du
Conseil d'administration du Bureau international du Travail (avril
1932); en français et en anglais.

9) Copie certifiée conforme de la lettre du Directeur du Bureau inter-
national du Travail au Secrétaire général de la Société des Nations,
en date du 29 avril 1932. «

II. — PIÈCE DÉPOSÉE EN ANNEXE A L’EXPOSE ÉCRIT DE L’AGENT DU GOU-

VERNEMENT ALLEMAND:

« La portée du terme « femmes » figurant dans les Conventions de Berne
(1906) et de Washington (1919) d’après la législation allemande. »

29
